             Case 2:20-mj-00859-EJY Document 20 Filed 03/16/21 Page 1 of 5




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
     District of Nevada
 3   CHRISTOPHER LIN
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   Tel: (702) 388-6336
     Fax: (702) 388-6418
 6   christopher.lin@usdoj.gov

 7   Attorneys for the United States of America
                                   UNITED STATES DISTRICT COURT
 8
                                    FOR THE DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,                         Case No. 2:20-mj-00859-EJY
10
                    Plaintiff,
11
                                                       Stipulation to Continue the Preliminary
                            v.                         Examination Date and Exclude Time Under
12
                                                       the Speedy Trial Act
     YARO ORTIZ,
13                                                     (Sixth Request)
                    Defendant.
14

15
            IT IS HEREBY STIPULATED AND AGREED by and between, Nicholas A.
16
     Trutanich, United States Attorney, District of Nevada, Christopher Lin, Assistant United States
17
     Attorney, representing the United States of America, and David Chesnoff, Esq. and Richard
18
     Schonfeld, Esq., representing Defendant Yaro Ortiz, that the Preliminary Examination date in
19
     the above captioned case, which is currently scheduled for March 22, 2021 at 4:30 P.M., be
20
     continued to a date and time convenient for the Court but not less than 30 days from the current
21
     setting. The parties also stipulate to an extension of (1) the 30-day period under 18 U.S.C. §
22
     3161(b) in which an indictment or information must be returned, and (2) the 90-day period
23
     under 18 U.S.C. § 3164(b) for commencing trial for a detained defendant.
24
           Case 2:20-mj-00859-EJY Document 20 Filed 03/16/21 Page 2 of 5




 1   1.    Based on the public health emergency brought about by the COVID-2019 pandemic, the

 2         required social-distancing measures as recognized in the Temporary General Orders, and

 3         the need for additional time to prepare the defense, both during the public health

 4         emergency and once the public health emergency is resolved, the parties agree to

 5         continue the currently scheduled Preliminary Examination on March 22, 2021, to a date

 6         and time convenient for the Court, but not less than 30 days from the current settings.

 7   2.    This continuance is not sought for purposes of delay, but to account for the necessary

 8         social-distancing in light of the COVID-2019 public health emergency, and to allow the

 9         defense adequate time to prepare during the public health emergency and following its

10         resolution.

11   3.    Denial of this request could result in a miscarriage of justice, and the ends of justice

12         served by granting this request outweigh the best interests of the public and the defendant

13         in a speedy trial.

14   4.    The defendant is at liberty and does not object to the continuance.

15   5.    This is the parties’ sixth request to continue the Preliminary Examination date.

16   ///

17

18

19

20

21

22

23

24

                                                      2
            Case 2:20-mj-00859-EJY Document 20 Filed 03/16/21 Page 3 of 5




 1   6.    The additional time requested by this stipulation is excludable in computing the time

 2         within which the trial must commence pursuant to the Speedy Trial Act, Title 18, United

 3         States Code, Sections 3161(h)(7)(A), and considering the factors under Title 18, United

 4         States Code, Section 3161(h)(7)(B)(i) and (iv).

 5         DATED this 16th day of March, 2021.

 6

 7   CHRISTOPHER CHIOU
     Acting United States Attorney
 8
     /s/ Christopher Lin                                /s/ Richard Schonfeld
 9   CHRSTIOPHER LIN                                    RICHARD SCHONFELD, ESQ.
     Assistant United States Attorney                   DAVID CHESNOFF, ESQ.
10                                                      Counsel for Defendant

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                    3
               Case 2:20-mj-00859-EJY Document 20 Filed 03/16/21 Page 4 of 5




 1                                      UNITED STATES DISTRICT COURT
                                             DISTRICT OF NEVADA
 2

 3   United States of America,                           )       Case No. 2:20-mj-00859-EJY
                                                         )
 4                             Plaintiff,                )       Findings and Order on Stipulation
                                                         )
 5        v.                                             )
                                                         )
 6   YARO ORTIZ,                                         )
                                                         )
 7                         Defendant.                    )

 8
               Based on the pending Stipulation between the defense and the government, and good
 9   cause appearing therefore, the Court hereby finds that:

10   1.        To account for the necessary social-distancing in light of the COVID-2019 public health

11             emergency and to allow the defense adequate time to prepare during and following the

12             resolution of this public health emergency, the Preliminary Examination date in this case

13             should be continued.

14   2.        The parties agree to this continuance.

15   3.        The defendant is at liberty and does not object to the continuance.

16   4.        This continuance is not sought for purposes of delay.

17   5.        Denial of this request could result in a miscarriage of justice, and the ends of justice served

18             by granting this request outweigh the best interest of the public and the defendants in a

19             speedy trial.

20   6.        The Speedy Trial Act’s indictment clock under 18 U.S.C. § 3161(b) is extended to the

21             Preliminary Hearing date set below.

22   7.        The additional time requested by this stipulation is excludable in computing the time

23             within which the trial must commence pursuant to the Speedy Trial Act, Title 18, United

24

                                                             4
            Case 2:20-mj-00859-EJY Document 20 Filed 03/16/21 Page 5 of 5




 1         States Code, Sections 3161(h)(7)(A), and considering the factors under Title 18, United

 2         States Code, Section 3161(h)(7)(B)(i) and (iv).

 3         THEREFORE, IT IS HEREBY ORDERED that the Preliminary Examination in the

 4   above-captioned matter currently scheduled for March 22, 2021 be vacated and continued to

     April 21, 2021, at the hour of 4:00P.M. in a Courtroom to be determined.
 5

 6
           DATED this 16th day of March, 2021.
 7

 8

 9                                             ____________________________________
                                               HONORABLE ELAYNA J. YOUCHAH
10                                             United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                    5
